Citation Nr: 1101291	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-03 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation on an 
extraschedular basis for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 21, 
2003, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2003 and April 2005 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in January 2008; a transcript 
is of record.

In a May 2008 decision, the Board denied entitlement to a 
compensable evaluation for bilateral hearing loss and granted an 
effective date as of September 21, 2003, for the award of service 
connection for tinnitus.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2008 Memorandum Decision, the Court 
vacated the Board's August 2008 decision denying entitlement to a 
compensable evaluation for bilateral hearing loss as it pertains 
to the Veteran's entitlement to an extraschedular rating, and 
reversed the Board's decision that the Veteran's December 2002 
claim to reopen the previously denied claim for service 
connection for bilateral hearing loss was not also a claim for 
service connection for tinnitus.  The case was remanded to the 
Board for proceedings consistent with the decision.


FINDINGS OF FACT

1.  The manifestations of the Veteran's service-connected 
bilateral hearing loss are not in excess of those contemplated by 
the assigned noncompensable evaluation.


2.  On December 9, 2002, the Veteran submitted a claim to reopen 
the previously denied claim of service connection for hearing 
loss.  With consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, the Board finds that the December 
2002 submission constituted an informal claim of service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for referral to the Director of the VA 
Compensation and Pension Service for an extra-schedular 
consideration extraschedular evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.321 (2010).

2.  Giving the benefit of the doubt to the Veteran, the effective 
date of the award of service connection for tinnitus is December 
9, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In February 2005 and August 2008, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the March 2003 rating decision, July 2003 
rating decision, April 2005 rating decision, August 2004 SOC, 
January 2006 SOC, January 2006 SOC, and July 2007 SSOCs explained 
the basis for the RO's action, and the SOC and SSOCs provided him 
with additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further, the 
Court's Memorandum Decision in this case did not identify any 
flaw in implementation of the duty to notify or duty to assist.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Laws, Factual Background, and Analysis

A.  Increased Disability Evaluation on an Extraschedular Basis
for Bilateral Hearing Loss

Given the Veteran's complaints associated with employment, and 
the concem expressed by the Court, the Board has considered 
whether this case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2010).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability.   The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010).  "Generally, the 
degrees of disability specified [in the Rating Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  38 C.F.R. § 4.1 
(2010).

The Board finds that the manifestations of the bilateral hearing 
loss shown by the evidentiary record are not in excess of those 
contemplated by the assigned rating.  The Board recognizes that 
in March 2003 the Veteran wrote that he had difficulty hearing 
electronic tones of certain computers, printers, fax machines, 
alarm clocks, equipment, and digital phones that are more than a 
couple of feet away.  He indicated that these problems were in 
silent environments, and that they are worse with noise.  The 
Veteran had more difficulty hearing women and soft-spoken people, 
and in a noisy environment he had been unable to comprehend a 
single word spoken by a woman two feet in front of him.  He could 
not drive an automobile with the radio or heater's blower on 
because of difficulty hearing emergency vehicles and the horns of 
other vehicles.  He testified at his Travel Board hearing that he 
is unable to work as a fire dispatcher because of his hearing 
loss.  In addition, the Veteran testified that after he sustained 
a non-service-connected leg injury the Industrial Commission of 
Arizona recommended that he pursue jobs such as telephone 
solicitor, which he cannot perform due to his hearing loss. 

The Veteran underwent a VA examination for hearing loss in 
September 2008 as part of a new claim for an increased rating.  
The Board notes that he received actual notice of the results of 
the examination in an October 2008 rating decision which denied 
an increased rating.  At the examination, the Veteran reported 
that the functional impairment of his hearing loss was that it 
interfered with his ability to understand his wife, especially in 
surrounding noise. 

There is no indication in the record that the Veteran's average 
industrial impairment in earning capacity from the service-
connected bilateral hearing loss is in excess of that 
contemplated by the assigned, noncompensable rating.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  The Board concludes that referral of this 
case for extraschedular consideration is not in order because the 
assigned rating contemplates the disability level and 
symptomatology of the hearing loss described by the Veteran.


B. Earlier Effective Date for Service Connection for Tinnitus

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  As pertinent 
here, where a claim has not been filed within one year after a 
Veteran's separation from service, the law provides that the 
effective date of an award of service-connected disability 
compensation based on an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  Under those provisions of law, the date of the late 
Veteran's claim governs in this case.

In an April 1977 rating decision, the Veteran was denied service 
connection for what was characterized as hearing loss with 
ringing in the right ear.  He did not appeal that decision, and 
it became final.  In December 2002, he filed a claim to reopen 
his previously denied claim for service connection for bilateral 
hearing loss.  The Board notes that, although the Veteran's claim 
was dated December 5, 2002, the date stamp on it indicates that 
it was submitted to (i.e., received by) the RO on December 9, 
2002.  He was awarded service connection for tinnitus in a rating 
action issued in April 2005.  The disorder was assigned a 
10 percent rating, effective September 27, 2004.  In its May 2008 
decision, the Board granted an effective date of March 21, 2003, 
for the award of service connection for tinnitus, finding that a 
letter that received on that date constituted an informal claim.

In its July 2010 Memorandum Decision, the Court noted that the 
April 1977 rating decision indicated that the Veteran was seeking 
service connection for hearing loss with ringing in the ears.  An 
April 1977 letter from the RO to the Veteran indicated that his 
claim was being denied because there was no hearing deficiency 
found on the most recent examination.  There was no distinction 
made between the Veteran's hearing loss and tinnitus, and no 
suggestion was made that they were separate claims for separate 
disabilities.  The Court held, "[b]y referring to the 
appellant's hearing loss and tinnitus simply as a "hearing 
deficiency," the April 1977 letter creates the impression that 
the appellant's hearing loss and tinnitus are parts of a single 
'hearing deficiency' claim."  The Court held that the Veteran's 
December 2002 claim should be considered a claim for service 
connection for both bilateral hearing loss and tinnitus.  The 
effective date of the award of service connection for tinnitus is 
therefore December 9, 2002, the date that the Veteran's claim to 
reopen the previously denied claim for hearing loss was received 
by VA.

The Court holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
dictates that the Veteran cannot have an effective date earlier 
than December 9, 2002.  Since the prior claim from April 1977 
became final and therefore cannot be challenged without a showing 
of clear and unmistakable error, a claim for an effective date 
earlier than December 9, 2002, would be a "freestanding" claim 
for an earlier effective date, and "such a possibility vitiates 
the rule of finality."  Rudd, 20 Vet. App. at 300.  A 
freestanding claim for an earlier effective date for a 10 percent 
evaluation for the service-connected tinnitus seeks a benefit not 
provided by law.  When the law is dispositive against a claim the 
claim must be denied or the appeal terminated.  Sabonis, 6 Vet. 
App at 430.  Therefore, pursuant to Rudd,  an effective date 
earlier than December 9, 2002, cannot be granted.  

In conclusion, it is found that, after weighing all the evidence 
of record and resolving reasonable doubt in the Veteran's favor, 
the evidence supports the claim for an earlier effective date, 
December 9, 2002, for the award of service connection for 
tinnitus.

ORDER

Entitlement to an extraschedular evaluation for bilateral hearing 
loss is denied.

Entitlement to an effective date of December 9, 2002, for the 
award of service connection for tinnitus is granted, subject to 
the statutes and regulations governing the payment of monetary 
benefits.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


